Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 3, 2021

                                           No. 04-21-00014-CV

                                  IN RE Robert William METZGER

                                    Original Mandamus Proceeding 1

                                                  ORDER

        Relator’s petition for writ of mandamus is DENIED.

        It is so ORDERED on February 3, 2021..



                                                                    _____________________________
                                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2021.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 15008, styled In re Marriage of Metzger, pending in the 216th Judicial
District Court, Gillespie County, Texas, the Honorable Albert D. Pattillo, III presiding.